Citation Nr: 1024425	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for a left foot 
disability, to include pes planus. 

4.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In March 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript 
is of record.

During the March 2010 hearing, the Veteran testified that he 
believed his representative had filed a notice of 
disagreement (NOD) with respect to the initial 10 percent 
rating assigned for lumbar degenerative disc disease by an 
October 2009 rating decision.  The record before the Board 
does not indicate that an NOD has been filed and hearing 
testimony before the Board cannot be accepted as an NOD since 
the testimony was not presented to RO personnel.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).  The Veteran therefore has 
until November 6, 2010, one year after notice of the rating 
decision was provided, to file an NOD with the October 2009 
rating decision if he so wishes.  

In a December 2009 rating decision, the Veteran was granted 
service connection for right foot pes planus, effective 
August 23, 2007.  As this constitutes a full grant of the 
benefits sought on appeal, this claim is not before the 
Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
until years thereafter, and the competent medical evidence of 
record is against it being related to service.  

2.  Bilateral tinnitus was not present in service or until 
years thereafter, and the competent medical evidence of 
record is against it being related to service.  

3.  The Veteran does not have a disability of the left foot, 
to include pes planus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  Left pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran received notice compliant with the holdings in 
Pelegrini and Dingess in a September 2007 pre-rating letter.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's service records, the claims 
file only contains reports of his March 1953 enlistment and 
February 1956 separation examinations.  Information received 
from the National Personnel Records Center (NPRC) in 
September 2007 indicates that the Veteran's complete service 
treatment records are not available due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In a 
February 2008 NA Form 13055, the Veteran reported that he had 
undergone treatment for his back and knee complaints during 
service at the Hospital in Fort Benning, Georgia in 
approximately September 1953.  The RO requested that the NPRC 
search the Fort Benning Infantry School Hospital for any 
available service records, sick reports, or morning reports 
for the period between September 1953 and September 1954.  In 
a January 2008 response, the NPRC stated that the search 
could not be completed as the Veteran's complete unit 
information and a three-month search period was not provided.  

As discussed below, the Board is remanding the Veteran's 
claim for entitlement to service connection for a bilateral 
knee disability for an additional search for service 
treatment records at the Fort Benning Hospital that complies 
with the criteria set forth in the January 2008 NPRC 
response.  With respect to the claims for hearing loss, 
tinnitus, and left pes planus, the Board finds that remanding 
the case for any additional service treatment records would 
serve no useful purpose.  The Veteran did not report 
undergoing any treatment for hearing loss or tinnitus during 
service; in fact, he specifically testified during his March 
2010 hearing that he initially did not notice the onset of 
hearing loss or tinnitus until years after his separation 
from service.  In addition, although hearing loss was listed 
on the NA Form 13055, the Veteran did not provide a date of 
any in-service treatment.  Furthermore, the claim for service 
connection for a left foot disability is being denied for 
lack of a current disability.  Even if any additional service 
records were procured that noted treatment for pes planus in 
service, they could not be used to establish the presence of 
a current disability.  Therefore, the Board finds that 
remanding the claims decided herein to search for any 
additional service records would only result in further and 
needless delay.

Regarding post service medical evidence, the Veteran has not 
reported receiving treatment for his claimed disabilities at 
any VA facilities.  In addition, he testified during his 
March 2010 hearing that he had undergone treatment with 
private physicians for his disabilities in the past, but that 
such records were unavailable for procurement.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  Even so, the Veteran testified that no 
physician has diagnosed him with a left foot disorder.

The Veteran was also provided proper VA examinations and the 
record contains medical opinions based on review of the 
claims file with respect to the Veteran's claims for hearing 
loss, tinnitus and claimed left foot disability.  As the 
Veteran has not been diagnosed with any chronic left foot 
disability, a medical opinion is not necessary with respect 
to this claim.  Significantly, neither the Veteran nor his 
representative have identified, and the record does not 
otherwise indicate, any additional outstanding evidence that 
has not been obtained that is necessary for a fair 
adjudication of the matters decided herein on appeal.  
Moreover, copies of the hearing transcript and various 
statements submitted by the Veteran, or on his behalf, are 
associated with the record.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic diseases, such as sensorineural hearing 
loss, are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss 
and tinnitus are the result of noise exposure during active 
duty service when he served as a parachute instructor and 
jumpmaster.  He testified, during his March 2010 hearing, 
that he was not provided hearing protection and spent a great 
deal of time on large aircraft.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

Available service treatment records consist of the Veteran's 
March 1953 enlistment and February 1956 separation 
examination reports, which document no complaints or findings 
of hearing loss or tinnitus.  The Board notes, however, that 
the absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The Veteran was diagnosed with bilateral sensorineural 
hearing loss and tinnitus upon VA examinations conducted in 
September 2008 and November 2009.  These VA examinations also 
established the presence of a bilateral hearing loss 
disability in accordance with the provisions of 38 C.F.R. § 
3.385.  A private July 2008 audiogram also indicated high 
frequency hearing loss.  The record therefore clearly 
establishes the presence of current disabilities.  

In addition, the Veteran has reported the incurrence of 
acoustic trauma during service.  While the available service 
treatment records do not document such injury, the Veteran's 
Form DD-214 indicates that he served as a heavy drop section 
leader and received a parachutist badge.  Considering the 
circumstances of the Veteran's service, and resolving all 
doubt in his favor, the Board concedes that he was likely 
exposed to some, and possibly significant, noise exposure in 
service.  In addition, the Veteran is competent to assert the 
occurrence of in-service injury.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, although there is no 
objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions 
of in-service noise exposure as credible at least with regard 
to his active duty.  Two of the three elements necessary for 
service connection-a current disability and an in-service 
injury-are therefore demonstrated.

With regard to the third element, the record contains no 
competent medical evidence of a nexus between the Veteran's 
current hearing loss and tinnitus and his active duty 
service.  The only medical opinions of record, those of the 
September 2008 and November 2009 VA examiners, weigh against 
the claims.  The September 2008 VA examiner noted that there 
were no findings or complaints of hearing loss on the 
Veteran's February 1956 separation examination, and the 
Veteran had a significant history of post-military 
occupational noise exposure with his work as a plumber.  
Based on these findings, the September 2008 VA examiner 
concluded that the Veteran's hearing loss and tinnitus were 
more likely due to post-service noise exposure and the 
effects of age.  

Similar findings were made by the November 2009 VA examiner 
who also noted the lack of evidence of hearing loss at the 
time of the February 1956 separation examination and the 
Veteran's post-service noise exposure.  However, this 
examiner added that the Veteran's audiometric findings were 
not consistent with noise-induced hearing loss as there was a 
significant difference in the levels of hearing loss between 
the right and left ears.  The opinions of both the September 
2008 and November 2009 VA examiners were rendered following 
the conduct of audiograms, physical examinations, complete 
reviews of the Veteran's claims file, and included full 
rationales for the conclusions drawn.  See Barr v. Nicholson, 
21. Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).

The Veteran has also not reported a continuity of 
symptomatology since service.  He alleges that he experienced 
noise exposure during service.  During the March 2010 
hearing, the Veteran initially he testified that he did not 
notice the onset of hearing loss, ringing of the ears, or 
seek treatment for any such condition until many years after 
his discharge from active duty service.  When asked by his 
representative to indicate when he first noticed tinnitus and 
hearing loss, the Veteran indicated that tinnitus started two 
or three years after service (when he was 23 or 24 years old) 
and that he did not notice the onset of hearing loss until 
approximately five years after service (when he was 25 or 26 
years old).  He added, however, that his first wife, whom he 
married in 1956 and divorced in 1962, never complained of his 
having any difficulty hearing.  

The Board acknowledges that the Veteran is competent to 
testify as to observable symptoms, such as loss of hearing 
and ringing in the ears, but in this case, he has not 
reported a consistent and continuous history of such symptoms 
since his release from service.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the 
ears is capable of lay observation").  The Veteran's reported 
history regarding the onset of these disabilities in his 
twenties is not credible, as it appears the he picked onset 
dates that he thought his representative wanted him to.  It 
appeared to the undersigned that the Veteran just picked the 
dates out of thin air and only in response to his 
representative urging him to pick an onset date for each 
disability.  Moreover, his testimony about their onset is at 
odds with his other testimony that his first wife never 
complained about him having any hearing difficulties, his 
failure to seek initial treatment decades after service, and 
the November 2009 VA examiner's statement that the Veteran's 
audiometric findings were not consistent with noise-induced 
hearing loss.  As a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran is competent to report observable symptomatology, 
such as hearing problems and ringing in his ears, but his 
opinion as to the cause of those symptoms simply cannot be 
accepted as competent evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  In addition, the lack of any clinical evidence 
both during, and for 50 years after, service weighs against a 
finding that the Veteran's hearing loss or tinnitus was 
present much earlier.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disabilities 
meeting the provisions of 38 C.F.R. § 3.385 was more than 50 
years after his separation from active duty service.  In 
addition, the only competent medical opinions of record weigh 
against a finding that hearing loss and tinnitus are related 
to any incident of service, including noise exposure.  The 
Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disabilities and active 
duty.  The Board must conclude that the preponderance of the 
evidence is against the claims, and they are denied.  
38 U.S.C.A. § 5107(b) (West 2002).



Left Foot Disability

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for a left foot disability, 
the Board finds that the evidence of record is against a 
finding that there is a current disability. 

In support of his claim, the Veteran submitted a May 2009 
statement from a fellow serviceman documenting the incurrence 
of foot trauma as a result of the Veteran's duties as a 
parachute instructor.  Service treatment records also note a 
finding of flatfeet upon enlistment examination in March 
1953.  However, to be present as a current disability, the 
claimed condition must be shown at some point during the 
claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007) (a finding that the veteran had a claimed 
disability "at some point during the processing of his 
claim," satisfied the service connection requirement for 
manifestation of current disability).  In this case, there 
are no objective findings of a left foot disability, to 
include pes planus, since the Veteran's claim for service 
connection was received in August 2007.  The service records 
and the lay statement of the Veteran's friend only detail 
foot problems during service, more than 50 years before the 
Veteran's claim for compensation was received.  Thus, they 
cannot serve to show the existence of a current disability.   

The post-service medical evidence of record is also negative 
for evidence of any current left foot disability, including 
pes planus.  During VA examinations in September 2008 and 
November 2009, the Veteran reported incurring constant trauma 
to his feet during service in his capacity as a parachute 
instructor, and he complained of current pain on the tops and 
bottoms of his feet.  Physical examination of the left foot 
during both examinations demonstrated tenderness to 
palpation, but no other physical findings indicating a foot 
disability, such as malalignment, pronation, arch problems, 
or muscular atrophy, were noted.  The September 2008 VA 
examiner diagnosed foot pain of an unknown etiology, while 
the November 2009 VA examiner found that the Veteran had mild 
pes planus of the right foot only.  X-rays of the left foot 
at both examinations were negative for any abnormalities 
including pes planus.  

Lay evidence is competent to establish the presence of 
current symptomatology such as foot pain and the Veteran has 
reported a history of left foot pain since service.  However, 
pain, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  As noted above, the September 
2008 VA examiner was unable to determine a cause for the 
Veteran's complaints of left foot pain, and even the Veteran 
testified in March 2010 that no private physician had ever 
diagnosed a disability to account for his reported left foot 
pain.  Additionally, while the United States Court of Appeals 
for Veterans Claims (Court) has also specifically determined 
that a lay person is competent to testify to pain and visible 
flatness of the feet, the Board finds that the medical 
evidence, consisting of the objective medical findings from 
the two VA examinations including X-rays, outweighs the 
Veteran's lay statements regarding left pes planus.  See 
Falzone v. Brown, 8 Vet. App. 398, 405, (1995).  Therefore, 
while the record documents the Veteran's complaints of pain, 
it does not establish the presence of a current disability 
for VA purposes and a necessary element of service connection 
is not shown.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim 
and it is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied. 

Entitlement to service connection for a left foot disability, 
to include pes planus, is denied. 


REMAND

The Board finds that additional evidentiary development must 
be completed before a decision may be rendered with respect 
to the Veteran's claim for service connection for a bilateral 
knee disability.  In September 2007, the NPRC indicated that 
most of the Veteran's service records had been destroyed in a 
fire at its St. Louis, Missouri storage facility in July 
1973.  In response, the RO asked the Veteran to provide any 
possible alternative sources of service records.  He 
responded in January 2008, stating that he had undergone 
treatment for his bilateral knee disabilities in 
approximately September 1953 at the hospital at Fort Benning, 
Georgia.  While the RO requested these records, a January 
2008 response from NPRC noted that the search could not be 
completed as the RO had not provided the Veteran's complete 
unit information or a search period of three months or less.  

Where service treatment records are missing, VA has a duty to 
search alternate sources of service records.  Washington, 19 
Vet. App. at 370.  Therefore, upon remand, efforts should be 
made to obtain any available service records from the Fort 
Benning, Georgia Hospital in accordance with the parameters 
detailed by the NPRC in its January 2008 response.  

The Board also finds that the report of the November 2009 VA 
orthopedic examination is inadequate.  Although the VA 
examiner provided a medical opinion addressing the etiology 
of the Veteran's current bilateral knee strain, no rationale 
was provided for the stated opinion.  When VA undertakes to 
provide the Veteran with a VA examination, the Board must 
ensure that such an examination is adequate.   See Barr, 21 
Vet. App. at 312.  Therefore, after any additional service 
records have been added to the record, the claims file should 
be returned to the examiner who conducted the Veteran's 
November 2009 VA examination and a full rationale for the 
etiological opinion must be provided. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request service treatment records 
from the Infantry School Hospital at Fort 
Benning, Georgia, for the period from 
August through October 1953.  Provide the 
Veteran's full unit description along 
with the search request.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After all available records and/or 
responses have been associated with the 
claims file, forward the Veteran's entire 
claims file (to include a complete copy 
of this REMAND) to the examiner who 
conducted the November 2009 VA 
examination of the Veteran's knees.  The 
examiner should review the claims file, 
including any additional service 
treatment records added to the record, 
and provide an addendum report that 
includes a full rationale for any 
expressed medical opinion.

If the examiner who conducted the 
November 2009 VA examination is 
unavailable, arrange to have another 
qualified examiner to provide an opinion 
on the matter.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

Based on examination findings, medical 
principles, and historical records, 
including available service treatment 
records, the examiner should identify any 
current knee disorder.  For each 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such 
disorder (1) had its onset or was 
aggravated during the Veteran's active 
duty or (2) if arthritis was diagnosed, 
was manifested to a compensable degree 
within one year after his discharge from 
service on March 8, 1956.

The examiner should set forth the 
complete rationale for any opinion 
expressed and conclusion reached in a 
printed report.  If any requested opinion 
cannot be given, the examiner should 
state the reason(s) why.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim 
remaining on appeal.  If any benefit 
sought on appeal is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


